220 S.W.3d 848 (2007)
Margaret GORDON, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 67057.
Missouri Court of Appeals, Western District.
March 6, 2007.
Margaret Gordon, Chillicothe, MO, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before: LISA WHITE HARDWICK, P.J., ROBERT G. ULRICH, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Ms. Margaret Gordon appeals the judgment of the circuit court granting the Missouri *849 Board of Probation and Parole's motion for judgment on the pleadings.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).